
	
		II
		112th CONGRESS
		1st Session
		S. 375
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Barrasso (for
			 himself, Mr. Johnson of South Dakota,
			 Mr. Enzi, Mr.
			 Thune, Mr. Lee, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			April 14, 2011
			Committee discharged; referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Agriculture
		  and the Secretary of the Interior to enter into cooperative agreements with
		  State foresters authorizing State foresters to provide certain forest,
		  rangeland, and watershed restoration and protection services.
	
	
		1.Short titleThis Act may be cited as the
			 Good Neighbor Forestry
			 Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 StateThe term eligible
			 State means a State that contains National Forest System land or Bureau
			 of Land Management land located west of the 100th meridian.
			(2)SecretaryThe term Secretary
			 means—
				(A)the Secretary of Agriculture, with respect
			 to National Forest System land; or
				(B)the Secretary of the Interior, with respect
			 to Bureau of Land Management land.
				(3)State
			 foresterThe term State
			 forester means the head of a State agency with jurisdiction over State
			 forestry programs in an eligible State.
			3.Cooperative agreements and
			 contracts
			(a)In generalThe Secretary may enter into a cooperative
			 agreement or contract (including a sole source contract) with a State forester
			 to authorize the State forester to provide the forest, rangeland, and watershed
			 restoration and protection services described in subsection (b) on National
			 Forest System land or Bureau of Land Management land, as applicable, in the
			 eligible State.
			(b)Authorized servicesThe forest, rangeland, and watershed
			 restoration and protection services referred to in subsection (a) include the
			 conduct of—
				(1)activities to treat insect infected
			 trees;
				(2)activities to reduce hazardous fuels;
			 and
				(3)any other activities to restore or improve
			 forest, rangeland, and watershed health, including fish and wildlife
			 habitat.
				(c)State
			 as agentExcept as provided
			 in subsection (f), a cooperative agreement or contract entered into under
			 subsection (a) may authorize the State forester to serve as the agent for the
			 Secretary in providing the restoration and protection services authorized under
			 subsection (a).
			(d)SubcontractsIn accordance with applicable contract
			 procedures for the eligible State, a State forester may enter into subcontracts
			 to provide the restoration and protection services authorized under a
			 cooperative agreement or contract entered into under subsection (a).
			(e)Timber salesSubsections (d) and (g) of section 14 of
			 the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to
			 services performed under a cooperative agreement or contract entered into under
			 subsection (a).
			(f)Retention of NEPA
			 responsibilitiesAny decision
			 required to be made under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) with respect to any restoration and protection services to
			 be provided under this Act by a State forester on National Forest System land
			 or Bureau of Land Management land, as applicable, shall not be delegated to a
			 State forester or any other officer or employee of the eligible State.
			(g)Applicable
			 lawThe restoration and
			 protection services to be provided under this Act shall be carried out on a
			 project-to-project basis under existing authorities of the Forest Service or
			 Bureau of Land Management, as applicable.
			4.Termination of effectiveness
			(a)In generalThe authority of the Secretary to enter
			 into cooperative agreements and contracts under this Act terminates on
			 September 30, 2019.
			(b)Contract dateThe termination date of a cooperative
			 agreement or contract entered into under this Act shall not extend beyond
			 September 30, 2020.
			
